Citation Nr: 1116054	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for colitis/Crohn's disease.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spondylolisthesis.


REPRESENTATION

Veteran represented by:	Michael James Kelly, Attorney



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 1992 with additional service with the New Hampshire National Guard from March 1993 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the Des Moines RO.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran was provided notice of his scheduled Board hearing in November 2010 to two different addresses.  He did not appear for the scheduled hearing.  The Board sent a letter to the Veteran and his representative in January 2011, asking whether a Board hearing was still desired.  The Veteran, through his representative, replied that he would like a video hearing at his local regional office.  The representative also provided the Veteran's most recent address in Waterloo, Iowa, which was different from the address used for the earlier notifications.  Thus, the Des Moines RO should afford the Veteran the requested Board video conference hearing.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing by video conference before a Veterans Law Judge.  Notice of such hearing should be sent to the address indicated in the February 2011 correspondence from the Veteran's representative.  A copy of such notice should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


